DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on 2/25/19, 12/16/19 and 5/8/20 have been considered by the examiner.
Claim Objections
 	Claims 10 and 13 objected to because of the following informalities:  
In claim 10, “ia interruptible” should be ‘is interruptible’.  
In claim 13, “expiry” should be ‘expiration’.
 	Appropriate correction is required.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 4-5, 7-9, 11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schenk (US 2003/ 0181998) in view of Kellis (US 2011/0116196).
With respect to claim 1, Schenk discloses a safety-related switching device comprising: an emergency operation switching element (Fig. 2 32); a controller (Fig. 2 40); and a first switching device (Fig. 2 30) configured to: activate and deactivate the emergency operation switching element, and receive a control signal (Fig. 2 42), and a first higher-level control signal (Fig. 2 15), wherein the safety-related switching device has a receiver unit (Fig. 2 10) for receiving an external control signal (Fig. 2 12), the receiver unit being configured to generate the first higher-level control signal and a second higher-level control signal (Fig. 2 44 sent to 40) from the external control signal, 
wherein for transferring the first higher-level control signal from the receiver unit to the first switching device, the receiver unit and the first switching device are directly 
connected together (Fig. 2 10,30 directly connected by 15), and wherein the controller is configured to receive (Fig. 2 10 receives 44) the second higher-level control signal and to initiate a sending of the control signal (Fig. 2 42) based on the received second higher-level control signal. Schenk does not disclose a monitoring signal in the embodiment depicted in Figure 2, but does disclose a monitoring signal in the embodiment depicted in Figure 1 (Fig.1 22) sent to the first switching device (Fig. 1 30). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to send a monitoring signal to the first switching device, in order to activate the emergency operation switching element even if the receiver fails, in order to guarantee the load can be protected. Schenk also does not disclose the details of the emergency operation switching element as requiring a magnetic coil. 	
 	Kellis discloses a safety-related switching device wherein the emergency operation switching element is a magnetic coil (Fig. 1 45). It would have been obvious to 

  	With respect to claim 4, Schenk in view of Kellis make obvious the safety-related switching device of claim 1, wherein the safety-related switching device has a second switching device (Fig. 3 31) that forms a freewheeling circuit (Fig. 3 current freewheels through coil 45 and diode 52), the freewheeling circuit being connected (in combination, Schenk Fig. 2 32 contains coil driving circuit) is to the controller and being configured to activate and deactivate the magnetic coil (Fig. 3 45).
 
 	With respect to claim 5, Schenk in view of Kellis make obvious the safety-related switching device of claim 1, wherein the first switching device (Fig. 2 30) is configured to deactivate the magnetic coil when a coil deactivation is prescribed at least by the first higher-level control signal, the coil control signal or the monitoring signal [disconnect load].

 	With respect to claim 7, Schenk in view of Kellis make obvious the safety-related switching device of claim 1 as set forth above. While Schenk does not disclose the details of the first switching device, it was well known at the time of filing of the invention to implement driving circuits with a semiconductor switch. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement


 	With respect to claim 8, Schenk in view of Kellis make obvious the safety-related switching device claim 1, wherein the coil control signal takes the form of a pulse-width modulation signal (Kellis Fig. 3 62), 

 	With respect to claim 9, Schenk in view of Kellis make obvious the safety-related switching device of claim 4, wherein the second switching device comprises a semiconductor switch (Kellis Fig. 3 48), at least one logic module, or the semiconductor switch and the at least one logic module.

 	With respect to claim 11, Schenk in view of Kellis make obvious an operating method as set forth above. See claims 1 and 8 for additional details.

 	With respect to claim 14, Schenk in view of Kellis make obvious a switching system as set forth above. See claim 1 for additional details and wherein a single channel external control signal (Schenk Fig. 2 12) is received from a higher-level control signal (not shown) and it would have been obvious to implement wherein the switching system has a hardware fault tolerance of at least one in order to protect the switching 
 	With respect to claim 15, Schenk in view of Kellis make obvious the operation of a safety-related device as set forth above. See claim 1 for additional details.
 	With respect to claim 16, Schenk in view of Kellis make obvious the safety-related switching device of claim 7 as set forth above, and remain silent as to the type of switching device. It was well known to implement switching devices as an IGBT or MOSFET. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the first switching device comprises the semiconductor switch, the semiconductor switch being an IGBT or a MOSFET, due to the high switching speed and small size of an IGBT or MOSFET.
 	With respect to claim 17, Shenk in view of Kellis make obvious the safety-related switching device of claim 9, wherein the second switching device comprises the semiconductor switch, the semiconductor switch being an IGBT or a MOSFET (Fig. 3 62).

  	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schenk (US 2003/ 0181998) in view of Kellis (US 2011/0116196) and further in view of Culligan (US 4,516,185).
 	With respect to claim 6, Schenk in view of Kellis make obvious the safety-related switching device of claim 4 as set forth above, and remain silent as to limiting the current to the magnetic coil.
 	Culligan discloses a safety-related switching device wherein the second switching device is to deactivate the magnetic coil (Fig. 2 10) when a current strength 

 	With respect to claim 13, Schenk in view of Kellis and Culligan make obvious the method as set forth above. See claims 1 and 6 for additional details, where Culligan discloses a measuring device (Fig. 2 R14,D18,U3) to capture the current flowing through the coil (Fig. 2 10) after a selectable time duration [after start up].

 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schenk (US 2003/ 0181998) in view of Kellis (US 2011/0116196) and further in view of Liu (US 2013/0070490).
 	With respect to claim 10, Schenk in view of Kellis make obvious the safety-related switching device of claim 1 as set forth above, and remain silent as to the power level.
 	 Liu disclose a contactor wherein a load circuit carrying a power around 500 kW is interruptible by the magnetic coil. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein a load circuit carrying a power from 50 kW to 750 kW  is interruptible by the magnetic coil, in order to protect loads in that power range.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsuo (US 2018/0218862) discloses control of a contactor.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839